Citation Nr: 0401231	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-08 913	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to service-
connected left pleural cavity injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied entitlement to 
service connection for COPD as secondary to a service-
connected left pleural cavity injury.  The record reflects 
that the veteran timely appealed the September 1999 rating 
decision to the Board.  In a September 2002 decision, the 
Board denied entitlement to service connection for COPD as 
secondary to service-connected left pleural cavity injury.  

In October 2003, based on the Board's own motion and as 
provided by 38 U.S.C.A. § 7103 (West Supp. 2001), a Deputy 
Vice Chairman of the Board ordered reconsideration of the 
Board's September 23, 2002 decision.  This remand by the 
reconsideration panel replaces the September 23, 2002 Board 
decision.

The Board notes that its April 8, 2003 decision which granted 
a 100 percent rating for left pleural cavity injury is also 
being reconsidered and is the subject of a separate remand 
under the same docket number.  The Board takes this 
opportunity to alert the Veterans Benefits Administration 
(VBA) that although both remands will contain a request for 
VA examination only one examination need be scheduled. 


REMAND

The veteran contends, in essence, that his COPD was caused by 
his service-connected left pleural cavity injury.  



Reasons for remand

Medical examination

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2003); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In a June 1999 statement, Dr. C.B., the veteran's treating 
physician opined that it was certainly "possible" [service-
connected] that shrapnel wounds of the chest had contributed 
to the veteran's COPD.

During a VA pulmonary examination in December 2002, it was 
noted that the veteran sustained a shrapnel wound to the left 
chest in service.  He reported a gradual decline in his 
exercise tolerance that started in the late 1970s.  He 
complained of dyspnea on walking 50 feet.  PFT's showed FEV-1 
of 40 percent of predicted and DLCO of 21 percent of 
predicted.  The impression was severe COPD.  The examiner 
indicated that the data did not show any evidence of another 
pulmonary disease process contributing to the veteran's 
symptoms and disability.  The examiner further stated that 
the lung volume measurements did not show any evidence of 
restrictive lung disease resulting from the veteran's prior 
traumatic injury.  In an addendum dated the following day, 
another VA physician stated that he agreed that the veteran's 
ventilatory limitation could not be attributed to his 
previous shrapnel wound.  

The Board notes that while the opinions of the December 2002 
VA examiners arguably address the relationship, or lack 
thereof, between the veteran's nonservice-connected COPD and 
his service-connected left pleural cavity injury, they do not 
indicate whether there has been any aggravation of his COPD 
as a result of the service-connected left pleural cavity 
injury.  See Allen, supra.  
VCAA compliance

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified 
as amended at 38 U.S.C. § 5107(a)], requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].  

After a careful review of the record, the Board notes that 
the veteran has not received notice which fully complies with 
the VCAA and Quartuccio. A recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30 day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit found that the 30 day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board therefore remands this issue to VBA for the 
following action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  VBA should arrange for the veteran to 
be afforded a VA pulmonary examination by 
a physician who has not previously 
examined him.  All indicated tests and 
studies should be performed.  The 
examiner should distinguish 
symptomatology attributable to the 
service-connected left pleural cavity 
injury from other pulmonary 
symptomatology, including that 
attributable to COPD.  The examiner 
should provide an opinion to the 
following questions:

(a) Is the veteran's COPD due to or the 
result of his service-connected left 
pleural cavity injury?

(b) If not, has there been any 
aggravation of his COPD as a result of 
the service-connected left pleural cavity 
injury?  If so, specify the degree of 
aggravation.  

A complete rationale for any opinion 
expressed should be provided.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  

3.  Thereafter, VBA should readjudicate 
the issue of the veteran's entitlement to 
service connection for COPD on a 
secondary basis.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects VBA consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until he is 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  


			
	JOHN E. ORMOND, JR..	G. H. SHUFELT
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




